
	
		II
		Calendar No. 509
		109th CONGRESS
		2d Session
		S. 1554
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2005
			Ms. Collins (for herself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			June 29, 2006
			Reported by Ms. Collins,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish an intergovernmental grant
		  program to identify and develop homeland security information, equipment,
		  capabilities, technologies, and services to further the homeland security of
		  the United States and to address the homeland security needs of Federal, State,
		  and local governments.
	
	
		1.Intergovernmental grant
			 program
			(a)In
			 generalSubtitle H of title
			 VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by
			 inserting after section 890 the following:
				
					890a.Homeland
				Security Information, Equipment, Capabilities, Technologies, and Services Grant
				Program
						(a)In
				generalThere is established
				the Homeland Security Information, Equipment, Capabilities, Technologies, and
				Services Grant Program. The program shall identify, develop, or modify existing
				or near term homeland security information, equipment, capabilities,
				technologies, and services to further the homeland security of the United
				States and to address the homeland security needs of Federal, State, and local
				governments.
						(b)Administration
							(1)In
				generalIn developing the
				program established under subsection (a), the Secretary, acting through the
				Director of the Office for Domestic Preparedness and the Under Secretary for
				Science and Technology, shall—
								(A)conduct a needs assessment of Federal,
				State, and local governments and first responders to identify—
									(i)the homeland security needs of Federal,
				State, and local governments and first responders; and
									(ii)areas where specific homeland security
				information, equipment, capabilities, technologies, and services could address
				those needs;
									(B)survey near term and existing homeland
				security information, equipment, capabilities, technologies, and services
				developed within the United States and within other countries that—
									(i)are highly focused on homeland security
				issues; and
									(ii)have demonstrated the capability for
				fruitful cooperation with the United States in the area of counterterrorism;
				and
									(C)provide grants, directly or through a
				nonprofit, nongovernmental organization, to eligible applicants to develop new,
				or modify existing, homeland security information, equipment, capabilities,
				technologies, and services to address the needs identified in subparagraph
				(A).
								(2)Eligible
				applicantsAn applicant is
				eligible to receive a grant under this subsection if the applicant—
								(A)addresses 1 or more needs of Federal,
				State, and local governments and first responders, as identified through the
				assessment conducted under paragraph (1)(A);
								(B)is a joint venture between—
									(i)a for profit business entity, academic
				institution, or non-profit entity; and
									(ii)another entity that has demonstrated
				capability in the area of counterterrorism or homeland security; and
									(C)meets any other qualifications that the
				Secretary may reasonably require.
								(3)PriorityThe Secretary shall give priority to those
				applicants who propose to provide the homeland security information, equipment,
				technologies, or services developed or modified with grant funds to Federal,
				State, and local governments and first responders.
							(4)Matching
				requirementThe Secretary may
				require a recipient of a grant under this subsection to make available
				non-Federal matching contributions in an amount equal to up to 50 percent of
				the total proposed cost of the project for which the grant was awarded.
							(5)Grant
				repaymentThe Secretary may
				require a recipient of a grant under this subsection to repay to the Secretary
				the amount of the grant, interest at an appropriate rate, and such charges for
				administration of the grant as the Secretary determines appropriate. The
				Secretary may not require that such repayment be more than 150 percent of the
				amount of the grant, adjusted for inflation on the basis of the Consumer Price
				Index.
							(6)Authorization of
				appropriationsThere are
				authorized to be appropriated $25,000,000 for fiscal year 2006 to carry out the
				grant program established under this
				section.
							.
			(b)Technical and
			 conforming amendmentThe
			 table of sections under section 1(b) of the Homeland Security Act of 2002 (6
			 U.S.C. 101(b)) is amended by inserting after the item relating to section 890
			 the following:
				
					
						Sec. 890a. Homeland Security
				Information, Equipment, Capabilities, Technologies, and Services Grant
				Program.
					
					.
			
	
		1.Short titleThis Act may be cited as the
			 Promoting Antiterrorism Capabilities
			 Through International Cooperation Act of 2006.
		2.FindingsThe Congress finds the following:
			(1)The development and
			 implementation of technology is critical to combating terrorism and other high
			 consequence events and implementing a comprehensive homeland security
			 strategy.
			(2)The United States and its
			 allies in the global war on terrorism share a common interest in facilitating
			 research, development, testing, and evaluation of equipment, capabilities,
			 technologies, and services that will aid in detecting, preventing, responding
			 to, recovering from, and mitigating against acts of terrorism.
			(3)Certain United States
			 allies in the global war on terrorism, including Israel, the United Kingdom,
			 Canada, Australia, and Singapore have extensive experience with, and
			 technological expertise in, homeland security.
			(4)The United States and
			 certain of its allies in the global war on terrorism have a history of
			 successful collaboration in developing mutually beneficial equipment,
			 capabilities, technologies, and services in the areas of defense, agriculture,
			 and telecommunications.
			(5)The United States and its
			 allies in the global war on terrorism will mutually benefit from the sharing of
			 technological expertise to combat domestic and international terrorism.
			(6)The establishment of an office to
			 facilitate and support cooperative endeavors between and among government
			 agencies, for-profit business entities, academic institutions, and nonprofit
			 entities of the United States and its allies will safeguard lives and property
			 worldwide against acts of terrorism and other high consequence events.
			3.Promoting antiterrorism
			 through international cooperation act
			(a)In
			 generalThe Homeland Security Act of 2002 is amended by inserting
			 after section 313 (6 U.S.C. 193) the following:
				
					314.Promoting
				antiterrorism through international cooperation program
						(a)DefinitionsIn
				this section:
							(1)DirectorThe
				term Director means the Director selected under subsection
				(b)(2).
							(2)International
				cooperative activityThe term international cooperative
				activity includes—
								(A)coordinated research
				projects, joint research projects, or joint ventures;
								(B)joint studies or
				technical demonstrations;
								(C)coordinated field
				exercises, scientific seminars, conferences, symposia, and workshops;
								(D)training of scientists
				and engineers;
								(E)visits and exchanges of
				scientists, engineers, or other appropriate personnel;
								(F)exchanges or sharing of
				scientific and technological information; and
								(G)joint use of laboratory
				facilities and equipment.
								(b)Science and technology
				homeland security international cooperative programs office
							(1)EstablishmentThe
				Under Secretary shall establish the Science and Technology Homeland Security
				International Cooperative Programs Office.
							(2)DirectorThe
				Office shall be headed by a Director, who—
								(A)shall be selected by and
				shall report to the Under Secretary; and
								(B)may be an officer of the
				Department serving in another position.
								(3)Responsibilities
								(A)Development of
				mechanismsThe Director shall be responsible for developing, in
				coordination with the Department of State and other Federal agencies,
				mechanisms and legal frameworks to allow and to support international
				cooperative activity in support of homeland security research.
								(B)PrioritiesThe
				Director shall be responsible for developing, in coordination with the
				Directorate of Science and Technology, the other components of the Department
				of Homeland Security, and other Federal agencies, strategic priorities for
				international cooperative activity.
								(C)ActivitiesThe
				Director shall facilitate the planning, development, and implementation of
				international cooperative activity to address the strategic priorities
				developed under subparagraph (B) through mechanisms the Under Secretary
				considers appropriate, including grants, cooperative agreements, or contracts
				to or with foreign public or private entities, governmental organizations,
				businesses, federally funded research and development centers, and
				universities.
								(D)Identification of
				partnersThe Director shall facilitate the matching of United
				States entities engaged in homeland security research with non-United States
				entities engaged in homeland security research so that they may partner in
				homeland security research activities.
								(4)CoordinationThe
				Director shall ensure that the activities under this subsection are coordinated
				with those of other relevant research agencies, and may run projects jointly
				with other agencies.
							(5)Conferences and
				workshopsThe Director, periodically, shall hold international
				homeland security technology workshops and conferences to improve contact among
				the international community of technology developers and to help establish
				direction for future technology goals.
							(c)Matching
				funding
							(1)In general
								(A)EquitabilityThe
				Director shall ensure that funding and resources expended in international
				cooperative activity will be equitably matched by the foreign partner
				government or other entity through direct funding, funding of complementary
				activities, or through the provision of staff, facilities, material, or
				equipment.
								(B)Grant matching and
				repayment
									(i)In
				generalThe Secretary may require a recipient of grant under this
				section—
										(I)to make a matching
				contribution of not more than 50 percent of the total cost of the proposed
				project for which the grant is awarded; and
										(II)to repay to the
				Secretary the amount of the grant (or a portion thereof), interest on such
				amount at an appropriate rate, and such charges for administration of the grant
				as the Secretary determines appropriate.
										(ii)Maximum
				amountThe Secretary may not require that repayment under clause
				(i)(II) be more than 150 percent of the amount of the grant, adjusted for
				inflation on the basis of the Consumer Price Index.
									(2)Foreign
				partnersPartners shall
				include Israel, the United Kingdom, Canada, Australia, Singapore, and other
				allies in the global war on terrorism, as appropriate.
							(d)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as necessary to carry out this
				section.
						.
			(b)Technical and
			 conforming amendmentThe table of contents of the Homeland
			 Security Act of 2002 is amended by adding after the item relating to section
			 313 the following:
				
					
						Sec. 314. Promoting antiterrorism through
				international cooperation
				program.
					
					.
			Amend the title so as to read:
	 A bill to establish a capability and office to promote cooperation
	 between entities of the United States and its allies in the global war on
	 terrorism for the purpose of engaging in cooperative endeavors focused on the
	 research, development, and commercialization of high-priority technologies
	 intended to detect, prevent, respond to, recover from, and mitigate against
	 acts of terrorism and other high consequence events and to address the homeland
	 security needs of Federal, State, and local
	 governments..
	
		June 29, 2006
		Reported with an amendment and an amendment to the
		  title
	
